Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 05/03/2022 is acknowledged. Claims 2 and 4 have been canceled, claims 8-10 have been withdrawn, and new claims 11-20 have been added. Claims 1, 3, 5-7, and 11-20 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 05/03/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 103(a) rejections of claims 1, 3, and 5-7 over Birkel et al. (US 2009/0061004 A1) and of claims 1, 3, and 5-7 over Chawrai et al. (US 2016/0128944 A1) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC 112/Second paragraph
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 20 recites the limitation “the mixture”. There is insufficient antecedent basis for this limitation in the claim.
Also, the recitation of “the concentration of the amphipathic copolymer in the mixture is from 5% to 10%” renders the claim indefinite. The term “mixture” is not defined by the instant claims 1 and 20 and the instant claims 1 and 20 recite “complex”, not mixture, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is encompassed and excluded by the limitation “the concentration of the amphipathic copolymer in the mixture is from 5% to 10%”. 

Claims 1, 3, 5-7, and 11-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 2005/0282946 A1).
Lin et al. teach a hydrophobic surface-coated TiO2 pigment being bound to a 2nd dispersant of AB block copolymer (abstract and paragraph 44) having hydrophobic adsorbing segments being designed to adsorb onto (adhere to) the surface of the TiO2 pigment comprising alkyl acrylates such as methyl acrylate (the alkyl acrylate section of the claimed formula 1 copolymer) and hydrophilic stabilizing segments comprising acrylic acid being neutralized with 2-amino methyl propanol (the AMP salt section of claimed formula 1 copolymer) (paragraph 90-100), i.e., the claimed complex with formula 1 copolymer (the 2nd dispersant) being adsorbed onto the hydrophobic powder;
wherein the surface coating being selected from the group consisting of carboxylic acids, silanes, siloxanes and hydrocarbon waxes (paragraph 3) (the instant claim 3) and dispersant : pigment weight ratio is about 0.075-0.14 : 1 with the 1st and 2nd dispersant weight ratio of about 40:60-60:40 (paragraph 49-50). The weight ratio between the 2nd dispersant and the powder is calculated to be 5.6-8.4% based on (40%*0.14/1 = 5.6% and 60%*0.14/1 = 8.4%).
With respect to the art rejection above, it is noted that the reference does not teach that the AB block copolymer-adsorbed hydrophobic TiO2 pigment can be used in the manner instantly claimed, [suitable for use in cosmetic composition]; however, the intended use of the claimed pigment does not patentably distinguish the pigment, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.

Claims 1, 3, 5-7, and 11-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Masaaki et al. (JP 2016-079148 A).
Masaaki et al. teach cosmetic containing oily pigment dispersion with the pigment being surface-treated pigment with 2-10% by mass with respect to the pigment acrylic acid / alkyl acrylate copolymer 2-amino-2-methylpropanol; wherein the pigment being surface-treated with silicones, etc., (abstract, paragraph 14-15).
Claims 7 and 11-19 are product-by-process limitations. The determination of patentability of a product-by-process claim is based on the product itself, not its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.

Response to Applicants’ arguments:
Applicant’s arguments, filed on 05/03/2022, have been fully considered but they are moot in view of new ground of rejections.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612